Citation Nr: 9902974	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-23 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for disability due to 
exposure to Agent Orange, including a skin disorder (claimed 
as tumors of the ears and buttocks), cancer of the bladder, 
and chronic obstructive pulmonary disease.

2.  Entitlement to service connection for atherosclerotic 
coronary artery disease with unstable angina and a history of 
hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a chronic shoulder 
disability.

5.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, and wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
October 1969, June 1970 to January 1971, and November 1973 to 
September 1975.

This appeal arises from a March 1997, Department of Veterans 
Affairs Regional Office, Jackson, Mississippi (VARO) rating 
decision, which, denied the appellant entitlement to service 
connection for a skin disorder (including tumors of the ears 
and buttocks), cancer of the bladder, and chronic obstructive 
pulmonary disease, as the result of exposure to Agent Orange; 
atherosclerotic coronary artery disease with unstable angina 
and a history of hypertension; diabetes mellitus; and a 
chronic shoulder disability; and granted him entitlement to 
service connection for post traumatic stress disorder, 
evaluated as 30 percent disabling.  VARO subsequently granted 
the appellant an increased rating for his service-connected 
post traumatic stress disorder from 30 to 50 percent 
disabling in a June 1998 rating decision.

The PTSD issue is addressed in the remand appended to this 
decision.



FINDINGS OF FACT

1.  The appellant served on active duty from November 1966 to 
October 1969, June 1970 to January 1971, and November 1973 to 
September 1975.

2.  Competent medical evidence does not establish that either 
a skin disorder, cancer of the bladder, or chronic obstructive 
pulmonary disease, first shown medically many years after 
service, is the result of exposure to Agent Orange during 
service.

3.  Competent medical evidence does not establish that either 
atherosclerotic coronary artery disease or hypertension, first 
shown medically many years after service, is the result of 
service.

4.  Competent medical evidence does not establish that 
diabetes mellitus manifested during or to a compensable degree 
within one year of service.

4.  Competent medical evidence does not establish that the 
appellant manifested a chronic shoulder disability during or 
as the result of service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
disability resulting from Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
atherosclerotic coronary artery disease with unstable angina 
and a history of hypertension that was incurred or aggravated 
by service, or that manifested to a compensable degree within 
one year thereafter.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.309 (1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
diabetes mellitus that was incurred or aggravated by service, 
or that manifested to a compensable degree within one year 
thereafter.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.309 (1998).

4.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
chronic shoulder disability that was incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for a disability 
as the result of exposure to Agent Orange during service.  He 
is also seeking service connection for atherosclerotic 
coronary artery disease, diabetes mellitus, and a chronic 
shoulder disability.  Under pertinent law and VA regulations, 
service connection may be granted if a disability manifested 
or was aggravated during, or as a result of service, or if 
hypertension or diabetes mellitus manifested to a compensable 
degree within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1133 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claims for entitlement to service connection 
are not well grounded.

The Board will first review the pertinent medical evidence 
regarding the issues on appeal.

1.  Entitlement to service connection for a disability due to 
exposure to Agent Orange, including a skin disorder (such as 
tumors of the ears and buttocks), cancer of the bladder, and 
chronic obstructive pulmonary disease.

Service medical records indicated that the appellant had a 1-
inch scar on his right forearm at the time of his November 
1966 military enlistment examination, and a tattoo at the time 
of his May 1969 separation examination.  An April 1967 
military treatment entry reported that the appellant 
complained of a cough, and the examiner's impression was of a 
routine upper respiratory infection.  The appellant reported a 
history of boils at the time of his January 1971 military 
separation examination, but his skin was observed to be 
normal.  

During his September 1973 reenlistment examination he reported 
a history of a respiratory infection in 1967, and denied any 
history of tumors, growths, cysts or cancer.  A May 1974 
military treatment entry reported that the appellant received 
treatment for an abscess on his left buttock.  His August 1975 
physical examination prior to separation described his skin as 
normal.

Private treatment records, dated from July 1987 to June 1990, 
reported that the appellant was followed for treatment 
regarding a perirectal abscess which was incised and drained.  

Hospitalization records from the North Mississippi Medical 
Center for a period of admission in May 1990 for treatment of 
a fistula of the ano indicated that the appellant reported a 
past medical history of pneumonia in 1966, with no other 
significant medical history.  He also indicated, regarding 
allergies, that sulfa caused a rash and itching.  His breath 
sounds were clear and equal bilaterally.

A CT scan of the appellant's abdomen and pelvis from the North 
Mississippi Medical Center was conducted in August 1994, and 
an impression of plaque-like thickening along the left side of 
the bladder base, maximal diameter 1 cm., likely reflecting 
his primary bladder carcinoma was reported.  His pelvis 
sidewalls were clear, and there was no pelvic or upper 
abdominal adenopathy.  Additional impressions included sigmoid 
diverticulosis, and horseshoe kidney with mild caliectasis on 
the right, likely reflecting the unusual course of the right 
ureter as it transversed the inferior margin of the horseshoe 
kidney.

Hospitalization records from the North Mississippi Medical 
Center, for a period of admission from August 1994 to 
September 1994, reported that the appellant received a 
transurethral resection of a bladder tumor with random bladder 
biopsies.  The pathology report revealed a Grade 2 papillary 
transitional cell carcinoma with no invasive tumor.  

Hospitalization records from the North Mississippi Medical 
Center, for a period of admission in November 1994, reported 
that the appellant complained of shortness of breath of 5-6 
days duration.  The diagnosis was acute bronchitis and acute 
bronchospasm.  Chest x-rays revealed that his heart 
mediastinum and lung fields presented a negative appearance.  
There was some pulmonary over-expansion suggesting a 
bronchospastic condition.  The impression was moderate over-
expansion; otherwise, negative. 

Treatment records from the appellant's private physician, Dr. 
White, dated from June 1994 to April 1995, were submitted.  A 
June 1994 treatment entry reported that the appellant had a 
sebaceous cyst on his scrotum.  A February 1995 entry reported 
that the appellant complained of continued cough since 
December.  The doctor noted that, "of course" he was still 
smoking.  A diagnosis of recalcitrant bronchitis was 
indicated.  Dr. White noted that he told the appellant that it 
was not going to get better unless he quit smoking.  

Hospitalization records from the North Mississippi Medical 
Center, for a period of admission from February 1995 to March 
1995, reported that the appellant had recently been treated 
for a bout of bronchitis.  His chief complaint at the time of 
admission was chest pain.  His lungs were clear bilaterally.  
Chest x-ray showed no acute infiltrates or effusions.  An 
impression of recent bronchitis with current wheezes was 
noted. The pertinent primary impression following examination 
was atherosclerotic heart disease manifested as anterior 
myocardial infarction.  Discharge diagnoses included a 
principal diagnosis of atherosclerotic coronary artery 
disease/unstable angina pectoris, and secondary diagnoses of 
COPD/bronchitis, non-insulin dependent diabetes mellitus and a 
history of bladder cancer.

A VA examination was conducted in July 1996.  The appellant 
reported 3 episodes of bronchitis starting in November of 
1994.  He also reported that he had had a cyst like growth 
behind his ears and on his buttocks.  He claimed that he had 2 
sebaceous cysts on his buttock that had been surgically 
removed.  He denied any problems with the scars. No other 
findings referable to the appellant's skin were indicated, and 
the examiner diagnosed no residuals from the scars.  The 
interpretation of spirometric results indicated moderate 
obstructive ventilatory defect.  Reduced vital capacity via 
spirometry suggested the presence of a possible restrictive 
ventilatory defect.  The examiner diagnosed bronchitis by 
history.  

VA treatment records, dated from June 1995 to February 1998, 
were submitted, which indicated that the appellant was treated 
for various physical complaints, including COPD.  An October 
1995 entry reported that the examiner observed redness and 
scaling of the appellant's eyebrows and mustache.  A November 
1995 entry reported that pathology on all 3 lesions was benign 
with excellent healing.  A December 1996 treatment entry from 
the mental health clinic noted a history of skin cancer and 
chronic headaches.  A cytoscopy was performed, and no bladder 
lesions were observed on examination in February 1997.  A 
December 1997 treatment entry reported that the appellant 
complained of lesions on his earlobes of 1-year duration, and 
of itching and redness on his face.  The examiner observed 
cystic lesions of the earlobes, bilaterally, and erythema and 
scaling of the face.  The examiner assessed inclusion cyst and 
seborrheic dermatitis.

At his December 1997 hearing on appeal, the appellant 
testified that he was exposed to Agent Orange during service, 
and had constant skin problems and lesions while in Vietnam.  
He claimed that he currently received treatment for 
"rosacea" or adult acne.  He also reported that he had 
cancer of the bladder and chronic obstructive pulmonary 
disease.  He testified that he had the "original" cancer in 
August of 1994, and that it had recurred 3 times.  He claimed 
that he had bronchitis over the years.  The appellant's wife 
testified that his doctor indicated that his lungs were in 
"terrible shape" in 1994.  

Analysis

The regulations pertaining to Agent Orange exposure were 
expanded to include all herbicides used in Vietnam, and 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  38 C.F.R. § 3.309(e) (1998).  The specified diseases 
are chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and respiratory cancers.  Id.  Regarding chloracne, 
regulations only provide a presumption of service connection 
if the disease is manifested within a year of service.  38 
C.F.R. § 3.307(a)(6)(1998).  If a veteran who served in 
Vietnam during the Vietnam era develops a disease listed as 
associated with Agent Orange exposure, exposure to Agent 
Orange will be presumed.  38 C.F.R. § 3.307(6)iii (1998).  

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, to specifically include skin cancer, or for "any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
59 Fed.Reg. 341(1996).

Medical treatment records are negative for any of the 
presumptive disorders associated with exposure to Agent 
Orange.  Likewise, the medical record is devoid of any 
treatment attributed to exposure to Agent Orange.  Further, 
the appellant's military records are negative for any evidence 
of a chronic skin disease, cancer of the bladder, or chronic 
obstructive pulmonary disease, and merely indicate treatment 
for an abscess on his left buttock.  The Board notes that none 
of the disabilities is a presumptive disability related to 
Agent Orange exposure.  Military medical records merely report 
treatment for an abscess on his left buttock and note a scar 
on his forearm.  However, his skin was described as normal.  
Additionally, his military treatment records merely reveal 
treatment for an acute and transitory upper respiratory 
infection in 1967 with no further indication of pulmonary 
complaints in the medical record until November 1994, when the 
appellant was diagnosed with acute bronchitis.

Therefore, the Board finds that the objective medical evidence 
does not substantiate that the appellant currently manifests 
any of the disabilities presumed to be related to exposure to 
Agent Orange.  Further, the disabilities alleged by the 
appellant to have manifested as the result of Agent Orange 
exposure are not indicated by the objective medical evidence 
of record until 1994, 19 years after service, other than an 
isolated abscess during service with no further findings until 
July 1987 when he was followed for treatment of a perirectal 
abscess.  In so finding, the Board places emphasis on the 
appellant's service medical records, which are negative for a 
"chronic" skin disorder, bladder cancer, or chronic 
obstructive pulmonary disease during service; and the lack of 
treatment or diagnoses of any of the claimed disorders for 
many years after service.

The Board has considered the statements of the appellant 
claiming an etiological relationship between his current skin 
disorder, bladder cancer, and chronic obstructive pulmonary 
disorder and exposure to Agent Orange.  However, as the 
appellant is a layman, his contentions are not probative, as 
he is not competent to provide a medical diagnosis or opinion 
on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As mentioned, regulations allow for service connection for 
disabilities that manifest during service; or specific 
disabilities which are presumed to have manifested during 
service if manifested to a compensable degree within one year 
thereafter; or disabilities presumed to be the result of 
exposure to Agent Orange.  However, the appellant does not 
have a diagnosis of a disorder presumed to be related to Agent 
Orange exposure, and the additional disabilities that he 
claims are related to Agent Orange exposure were diagnosed 
years later with no etiological connection indicated between 
them.

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

VARO has fulfilled its obligation under section 5103(a) in 
its Statement and Supplemental Statement of the Case, in 
which the appellant was informed that the reason for the 
denial of his claim was that there was no objective medical 
evidence to substantiate that he currently has a skin 
disorder, bladder cancer, or chronic obstructive pulmonary 
disorder related to his military service.  Additionally, by 
this decision, the Board is informing the appellant of what 
is necessary to make his claim well grounded.


2.  Entitlement to service connection for atherosclerotic 
coronary artery disease with unstable angina and a history of 
hypertension.

Service medical records are negative for any findings or 
treatment referable to coronary artery disease, angina or 
hypertension, and described the appellant's heart and vascular 
system as normal.

Treatment records from the appellant's private physician, Dr. 
White, dated from June 1994 to April 1995, were submitted.  A 
June 1994 treatment entry reported that the appellant had an 
elevated blood pressure and blood sugar readings, during 
treatment for a sebaceous cyst on his scrotum.  His blood 
pressure was 136/102.  His PMI was normal.  He had a regular 
rhythm and normal heart rate.  No murmurs, gallops, or rubs 
were indicated.  The pertinent impression was hypertension, 
essential, poorly controlled, for which he was subsequently 
followed. 

Hospitalization records from the North Mississippi Medical 
Center, for a period of admission from August 1994 to 
September 1994 for bladder carcinoma, and subsequent treatment 
records, noted a history of hypertension under adequate 
control on current therapy.  

A February 1995 entry from Dr. White reported that the 
appellant had a diagnosis of hypertension, adequately 
controlled on Lotensin.  His heart had a regular rhythm 
without murmur or gallop.

Hospitalization records from the North Mississippi Medical 
Center, for a period of admission from February 1995 to March 
1995, reported that the appellant had a history of 
hypertension, but no history of coronary artery disease, and 
that he had recently been treated for a bout of bronchitis.  
His chief complaint at the time of admission was chest pain, 
which was thought to be a possible myocardial infarction.  An 
impression of hypertension was indicated, in addition to the 
primary impression of chest pain.  Following physical 
examination, the primary impression was atherosclerotic heart 
disease manifested as acute coronary insufficiency, suspected 
subendocardial myocardial infarction.  A family history of 
coronary heart disease was noted.  A left heart 
catheterization, left ventricular angiogram, and coronary 
angiogram were performed.  The final diagnoses were 
atherosclerotic heart disease manifested as anterior 
myocardial infarction; multivessel coronary artery disease; 
and mild left ventricular systolic dysfunction.  Additional 
consultation reports indicated that the appellant was 
catheterized and found to have a totally occluded left 
anterior descending coronary with some apical hypokinesis.  A 
coronary bypass was recommended and performed.  Discharge 
diagnoses included a principal diagnosis of atherosclerotic 
coronary artery disease/unstable angina pectoris; and 
secondary diagnoses of COPD/bronchitis, non-insulin dependent 
diabetes mellitus; and a history of bladder cancer.

A VA examination for diseases of the heart was conducted in 
July 1995.  A past medical history of hypertension was 
provided.  The examiner diagnosed coronary artery disease, 
status post IM, status post CABG times two, and noted that the 
appellant appeared stable.

An article from USA Today entitled Vietnam Combat Stress 
Linked to Lingering Health Problems was submitted which 
reported that veterans diagnosed with post traumatic stress 
disorder are more likely to have increased health problems, 
including a higher rate of circulatory ailments, such as 
strokes, aneurysms, hypertension and coronaries, was 
submitted.

VA treatment records, dated from June 1995 to February 1998, 
were submitted, which indicated that the appellant was treated 
for various physical complaints, including CABG, and 
hypertension.

VA hospitalization records for a period of admission in 
February 1998 for psychiatric complaints, reported that his 
physical examination was essentially unremarkable.  
Cardiovascularly he had a regular rate and rhythm with no 
murmurs, rubs or gallops.  Respiratory examination showed a 
prolonged expiratory phase, otherwise, no significant 
wheezing, and no question of rales.  Diagnoses included 
hypertension and recurrent chronic obstructive pulmonary 
disease on Axis III.

VA hospitalization records for a period of admission in April 
1998, reported that the appellant presented with a feeling of 
"electrical current" in his sternum, shoulder and flank 
regions.  On physical examination, the appellant had a regular 
rate and rhythm without murmurs.  His lungs were clear to 
auscultation with no wheezes rales or rhonchi.  A past medical 
history of a tumor removed from his bladder, and warts removed 
from his face, arm and buttocks was provided.  Diagnoses again 
included hypertension and chronic obstructive pulmonary 
disease on Axis III.

At his December 1997 hearing on appeal, the appellant 
testified that he had problems with his blood pressure on 
active duty, but that it was many years later before he 
realized that he had a heart condition.  

Analysis

As noted above, the laws pertaining to service connection 
require that the claimed disability be incurred or aggravated 
during service, or that hypertension or heart disease 
manifested to a compensable degree within one year thereafter.  
However, the objective medical evidence does not indicate that 
either atherosclerotic coronary artery disease or hypertension 
was incurred or manifested as the result of service, or that 
manifested to a compensable degree within one year thereafter.  
Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992) (lack of 
evidence of the claimed disability related to in-service 
incurrence or aggravation).  Therefore, the Board finds that 
the appellant claim is not well grounded and VA's duty to 
assist the appellant in the development of this issue is not 
for application.  

In so concluding, the Board has taken note of the article 
linking combat stress to various health problems, including 
hypertension and heart disease. However, this evidence does 
not take into account the facts of this particular veteran's 
case, and, therefor, is not sufficiently probative to well 
ground the claim.

The Board places emphasis upon the appellant's military 
treatment records during his period of active duty, which are 
entirely negative for any findings referable to any 
cardiovascular abnormalities; and his treatment records after 
service which first indicate an elevated blood pressure 
reading in June 1994, more than 18 years following his 
separation from service.

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issues presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required 
to entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has 
atherosclerotic coronary artery disease with unstable angina 
and a history of hypertension that originated during service, 
his assertions of a medical diagnosis and causation alone are 
not probative.  See also, Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).  As 
mentioned, medical treatment records are completely devoid of 
a diagnosis of atherosclerotic coronary artery disease with 
unstable angina and hypertension, and treatment records after 
service first indicate elevated blood pressure in June 1994, 
more than 18 years following his military separation from 
active duty.

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that he did not have a diagnosis 
atherosclerotic coronary artery disease with unstable angina 
and hypertension during or following service for within one 
year.  Additionally, by this decision, the Board is informing 
the appellant of what is necessary to make his claim well 
grounded.

3.  Entitlement to service connection for diabetes mellitus.

Service medical records are negative for any complaints or 
findings referable to diabetes mellitus.

Treatment records from the appellant's private physician, Dr. 
White, were submitted.  A June 1994 treatment entry reported 
that the appellant had no past history of diabetes, but had 
elevated blood sugar during treatment for a sebaceous cyst on 
his scrotum.  The pertinent impression was noninsulin-
dependent diabetes mellitus, poorly controlled, for which he 
was subsequently followed.

Hospitalization records from the North Mississippi Medical 
Center, for a period of admission from August 1994 to 
September 1994 for bladder carcinoma, and subsequent treatment 
records, noted that the appellant also had noninsulin 
dependent diabetes mellitus, which was under adequate control 
on current therapy.

A February 1995 entry from Dr. White indicated that the 
appellant continued to be followed for his noninsulin 
dependent diabetes mellitus.  He was running 90-100 fasting in 
the morning, but if he didn't take Glucotrol he ran up over 
240. 

Hospitalization records from the North Mississippi Medical 
Center, for a period of admission in February 1995 to March 
1995, for complaints of chest pain, reported that the 
appellant also had Type II diabetes mellitus.  Discharge 
diagnoses included a principal diagnosis of atherosclerotic 
coronary artery disease/unstable angina pectoris, and 
secondary diagnoses of COPD/bronchitis, non-insulin dependent 
diabetes mellitus and a history of bladder cancer.

A VA examination was conducted in July 1995.  A medical 
history of diabetes mellitus was provided.  The appellant 
reported that he took Glucotrol 5 mg. once a day.  

VA treatment records, dated from June 1995 to February 1998, 
were submitted, which indicated that the appellant was treated 
for various physical complaints, including noninsulin 
dependent diabetes mellitus.

VA hospitalization records, for a period of admission in 
February 1998 for psychiatric complaints, reported that his 
physical examination was essentially unremarkable.  Likewise, 
chemistries were all essentially within normal limits except 
that there was an elevated glucose of 173.  A diagnosis of 
diabetes mellitus, type II, was noted on Axis III. 

VA hospitalization records for a period of admission in 
February 1998 merely noted a diagnosis of diabetes mellitus on 
Axis III.

At his December 1997 hearing on appeal, the appellant 
testified that he began taking medication for diabetes 
mellitus in 1994.  His wife claimed that he did not heal as 
well as a normal person as a result of his diabetes.  The 
appellant also indicated that he was told his "scars" were 
due to his diabetes, but that it had been undetected for 
years.

Analysis 

Again, since the objective medical evidence does not indicate 
that the appellant currently has diabetes mellitus that was 
incurred or manifested as the result of service, or that it 
manifested to a compensable degree within one year thereafter, 
the Board finds that the claim presented is not well grounded.  
Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992) (lack of 
evidence of the claimed disability related to in-service 
incurrence or aggravation).  Therefore, VA's duty to assist 
the appellant in the development of this issue is not for 
application.  

The Board places emphasis upon the appellant's military 
treatment records during his periods of active duty, which are 
entirely negative for any findings referable to diabetes 
mellitus; and his treatment records after service which first 
indicate elevated blood sugar in June 1994, more than 18 years 
following his separation from service.

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Although the appellant claims that he 
currently has diabetes mellitus as the result of service, his 
assertions of medical diagnoses and causation alone are not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  As mentioned, 
medical treatment records are completely devoid of a 
diagnosis of diabetes mellitus during service, and treatment 
records first indicate elevated blood sugar in June 1994, 
more than 18 years following his military separation from 
active duty.

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that he did not have a diabetes mellitus during 
or following service for more than 18 years.  Additionally, by 
this decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.

4.  Entitlement to service connection for a chronic shoulder 
disability.

Service medical records are negative for any complaints or 
findings referable to a shoulder disability.  The appellant 
denied any history of a painful or "trick" shoulder, and his 
upper extremities and musculoskeletal system were described as 
normal during his August 1975 physical examination prior to 
his separation from service.

Treatment records from the appellant's private physician, Dr. 
White, dated from June 1994 to April 1995, were negative for 
any complaints or findings referable to a shoulder disability.

Hospitalization records from the North Mississippi Medical 
Center for a period of admission in February 1995 were 
negative for complaints or findings referable to the 
appellant's shoulder, and indicated no arthritis, rheumatism, 
or broken bones on examination.

A VA examination was conducted in July 1995.  The appellant 
complained of pain and an inability to elevate his right 
shoulder.  He claimed that following his heart attack, he had 
a lot of pain in his shoulder which made him immobilize it.  
He claimed that, when he recovered, he noticed that he was 
unable to move it.  The examiner diagnosed right shoulder pain 
with limited range of motion secondary to immobilization.  X-
ray was negative, and the appellant was advised to follow-up 
in physical therapy.

An article from USA Today entitled Vietnam Combat Stress 
Linked to Lingering Health Problems reported that veterans 
diagnosed with post traumatic stress disorder are more likely 
to have increased health problems, including a higher rate of 
muscle and skeletal diseases such as arthritis, and 
fibromyalgia.

VA treatment records dated from June 1995 to December 1997 
were submitted, which indicated that the appellant was treated 
for various physical complaints, including shoulder pain.

VA hospitalization records for a period of admission in April 
1998 reported that the appellant presented with a feeling of 
"electrical current" in his sternum, shoulder and flank 
regions.  However, no findings referable to a chronic shoulder 
disability were indicated.

At his December 1997 hearing on appeal, the appellant 
testified that he originally injured his shoulder throwing 
grenades during basic training.  He claimed that his shoulder 
had been sore throughout the years, and that in the last few 
years it turned into arthritis.  He reported that, at one 
time, he lost motion, but that now it "just pops."

Analysis

As previously indicated, the laws pertaining to service 
connection require that the claimed disability be incurred or 
aggravated during service.  Since the objective medical 
evidence does not indicate that the appellant currently has a 
shoulder disability that was incurred or manifested as the 
result of service, the Board finds that the claim presented is 
not well grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 
(1992).  Therefore, VA's duty to assist the appellant in the 
development of the issue is not for application.  

The Board places emphasis upon the appellant's military 
treatment records during his periods of active duty, which are 
entirely negative for any findings referable to a shoulder 
disability.  The Board also notes the lack of findings 
referable to a shoulder disability until July 1995, when a 
diagnosis of shoulder pain was made, secondary to 
immobilization, more than 19 years following the appellant's 
military separation.

The appellant's general contentions of record are again of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Although the appellant claims that he 
currently has a chronic shoulder disability that originated 
during basic training while throwing grenades, his assertions 
of a medical diagnosis and causation alone are not probative.  
See also, Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  As mentioned, medical treatment 
records are completely devoid of complaints or findings 
referable to the appellant's shoulder until July 1995, more 
than 19 years following his military separation from active 
duty.

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that he did not have a diagnosis of a shoulder 
disability during or following service for 19 years.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.

ORDER

Having found the appellant's claim for service connection for 
a disability due to exposure to Agent Orange, including a 
skin disorder (such as tumors of the ears and buttocks), 
cancer of the bladder, and chronic obstructive pulmonary 
disease, not well grounded, the appeal is denied.

Having found the appellant's claim for service connection for 
residuals of atherosclerotic coronary artery disease with 
unstable angina and a history of hypertension not well 
grounded, the appeal is denied.

Having found the appellant's claim for service connection for 
diabetes mellitus not well grounded, the appeal is denied.

Having found the appellant's claim for a chronic shoulder 
disability not well grounded, the appeal is denied.


REMAND

5.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder, currently evaluated as 50 
percent disabling.

The appellant is service-connected for post traumatic stress 
disorder, evaluated as 50 percent disabling.

A November 1995 notice of an award of disability benefits from 
the Social Security Administration is of record.  Although the 
social security administrator's decision regarding the 
appellant's unemployability is not controlling for VA 
purposes, it is certainly "pertinent."  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  At a minimum, the decision 
of the administrative law judge at the Social Security 
Administration "is evidence which can not be ignored and to 
the extent its conclusions are not accepted, reasons or bases 
should be given therefore."  Id, at 370.

In addition, the records shows that the appellant underwent a 
psychiatric hospitalization since his last VA examination.  
Under these circumstances, he should be afforded another 
examination after all relevant treatment records are 
obtained.
This issue is therefore REMANDED to VARO for the following 
action:

1.  VARO should attempt to procure the 
appellant's complete Social Security 
Administration records in connection with 
his disability award there.  These 
records should be associated with the 
appellant's VA claims folder.

2.  The RO should obtain all current VA 
treatment records, inpatient and 
outpatient.

3.  The appellant should be scheduled for 
VA psychiatric examination to determine 
the nature and severity of PTSD.  The 
examination report should include a 
Global Assessment of Functioning score.  
It is also requested that the examiner 
express opinion as to the appellant's 
ability to work.  The claims file must be 
made available to the examiner.

4.  VARO should readjudicate the issue 
with consideration of all additional 
evidence.  The claim should be 
adjudicated on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law, and, if 
VARO continues to deny the appellant's 
claim, furnish him and his representative 
an appropriate supplemental statement of 
the case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
tot he Board.

After completion of the foregoing, if the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellant procedure.  The 
purpose of the REMAND is to procure clarifying data and to 
satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 22 -


